Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 4/1/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/1/2019 is withdrawn.  Claims 1-16 and 18, directed to nozzles having multiple discharge orifices is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mark Masterson (Reg. 71,886) on 4/8/2021.

The application has been amended as follows: any language added shall be underlined while any language removed shall be 

1. A nozzle assembly or spray head including a lumen or duct for dispensing or spraying a pumped or pressurized liquid product or fluid from a valve, pump or actuator assembly drawing from a transportable container to generate a spray of fluid droplets or generate a foamed spray, comprising;
	(a) an actuator body having a distally projecting sealing post having a post peripheral wall terminating at a distal or outer face, said actuator body including a fluid passage communicating with said lumen;
	(b) a cup-shaped multi-inlet orifice defining member mounted in said actuator body having a peripheral wall extending proximally into a bore in said actuator body radially outwardly of said sealing post and having a distal radial wall comprising an inner face opposing said sealing post's distal or outer face to define a fluid channel including a shared interaction chamber between said body's sealing post and said cup-shaped member's peripheral wall and distal wall, said fluid channel terminating distally in a first discharge orifice defined in said distal wall;
	(c) said shared interaction chamber being in fluid communication with said actuator body's fluid passage to define a plurality of inlet lumens so said pressurized fluid may enter said fluid channel's shared interaction chamber;
	(d) wherein said cup-shaped member distal wall's inner face is configured to define within said chamber a plurality of proximally projecting inlet defining wall segments or mesas with a first proximally projecting inlet defining mesa and a second proximally projecting inlet defining mesa spaced apart to define a first power nozzle lumen 
	(e) wherein said cup-shaped member distal wall's inner face is also configured to define within said chamber a third proximally projecting inlet defining mesa spaced from said second proximally projecting inlet defining mesa and spaced apart to define a second power nozzle lumen therebetween, for accelerating passing pressurized fluid flowing through and into said shared interaction chamber to provide a second power nozzle fluid flow;
	(f) wherein said cup-shaped member distal wall's inner face is also configured to define within said chamber a fourth proximally projecting inlet defining mesa spaced from said first proximally projecting inlet defining mesa and spaced apart to define a third power nozzle lumen therebetween, for accelerating passing pressurized fluid flowing through and into said shared interaction chamber to provide a third power nozzle fluid flow;
	(g) wherein said fourth proximally projecting inlet defining mesa is also spaced from said third proximally projecting inlet defining mesa and spaced apart to define a fourth power nozzle lumen therebetween, for accelerating passing pressurized fluid flowing through and into said shared interaction chamber to provide a fourth power nozzle fluid flow;
	(h) wherein each power nozzle lumen includes a flow axis, wherein the flow axis of said first power nozzle lumen is substantially parallel to the flow axis of said second power nozzle lumen and the flow axis of said third power nozzle lumen is substantially parallel to the flow axis of said fourth power nozzle lumen;
	(i) wherein said shared interaction chamber is in fluid communication with said first, second, third and fourth power nozzles defined in said cup-shaped member's distal wall, and said first power nozzle fluid flow is combined with said second power nozzle fluid flow, said third power nozzle fluid flow and said fourth power nozzle fluid flow to generate a plurality of unstable fluid vortices within said shared interaction chamber; and


17. A conformal one-piece cup-shaped nozzle oscillating spray generating member comprising:
a substantially cylindrical sidewall terminating distally in a substantially circular closed end wall with an interior surface within which is defined a fluidic circuit geometry defining a shared interaction chamber in fluid communication with at least a first discharge orifice aimed to distally project an oscillating spray or a foam discharge; and
wherein said shared interaction chamber is in fluid communication with and is configured to generate moving vortices from a first power nozzle lumen, a second power nozzle lumen, a third power nozzle lumen and a fourth power nozzle lumen; 
wherein each power nozzle lumen includes a flow axis; 
wherein the flow axis of said first power nozzle lumen is substantially parallel to the flow axis of said second power nozzle lumen and the flow axis of said third power nozzle lumen is substantially parallel to the flow axis of said fourth power nozzle lumen; and
wherein each of said power nozzle lumens are aimed at an opposing power nozzle lumen along opposing power nozzle flow axes to provide an interactive pair of power nozzle flows for generating moving vortices within the shared interaction chamber.
Allowable Subject Matter
Claims 1-17, 20 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art such as Haruch, US Pat No 5,868,321 and Fox et al., US Pat No 6,199,766 B1, demonstrate nozzles including swirl chambers utilizing swirl passageways to create interactions between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752